Hill, C. J.
1. After the petition for certiorari has been sanctioned and the answer of the magistrate filed, and such answer supports the allegations of the petition, the certiorari will not be dismissed because of a defect in the affidavit of the plaintiff in certiorari, verifying the petition.
2. Where the superior court, on certiorari, set aside a verdict rendered in a justice’s court, and ordered a new trial because “the ends of justice require it,” the voice of the evidence demanding such verdict, to bo heard in this court, would have to be very clear and very loud.

Judgment affirmed.